Exhibit 99.1 For Immediate Release Enanta Pharmaceuticals Reports Financial Results for its Fiscal Third Quarter EndedJune 30, 2017 Webcast and Conference Call today at 4:30 p.m. ET • Cash and marketable securities totaled $235.3 million at June 30, 2017 • Royalty revenue for the quarter was $7.5 million • Milestone payments totaling $65 million earnedfollowing AbbVie’s EU approval of MAVIRET™ (glecaprevir/pibrentasvir) in July, and U.S. approval of MAVYRET™ (glecaprevir/pibrentasvir) in August • RSV and NASH/PBC clinical programs continue to advance toward new stages next quarter
